NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUL 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 VICTOR ALFONSO GONZALES-                         No. 10-72637
 CORNEJO,
                                                  Agency No. A098-980-617
              Petitioner,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

         Victor Alfonso Gonzales-Cornejo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum and withholding of removal. We have jurisdiction under 8

U.S.C. § 1252. We grant the petition for review and remand.

      In denying Gonzales-Cornejo’s asylum and withholding of removal claims,

the agency found he failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Gonzales-Cornejo’s asylum and withholding of removal claims to

determine the effect, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam). In light of this remand, we do not reach Gonzales-

Cornejo’s remaining challenges to the agency’s denial of his asylum and

withholding of removal claims.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    10-72637